DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 6 September 2022.  Claims 1, 5, 6, 8 and 20 have been amended.  Claims 3 and 9-19 have been cancelled.  Claim 21 is newly added.  Claims 1, 2, 4-8, 20 and 21 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, pg. 6, filed 6 September 2022, with respect to the objections to the drawings (Figs. 1-5, 7-10, 12-15, 17 and 18) have been fully considered and are persuasive in light of the replacement drawings filed on 6 September 2022.  The objections of Figs. 1-5, 7-10, 12-15, 17 and 18 have been withdrawn. 

Applicant's arguments, see Remarks, pg. 6, filed 6 September 2022, with respect to the objection to the drawings (Fig. 16) has been fully considered but they are not persuasive.

Fig. 16 stands objected to since the element descriptions in Figure 16 are still indistinguishable (i.e. blurry).   

Applicant’s arguments, see Remarks, pg. 6, filed 6 September 2022, with respect to objected claims 1, 6, 8 and 80 have been fully considered and are persuasive in light of the claim amendments filed on 6 September 2022.  The objections of claims 1, 6, 8 and 20 have been withdrawn. 

Applicant's arguments, see Remarks, pg. 6, filed 6 September 2022, with respect to the rejections of claims 1-8 and 20 under 35 U.S.C. 112(b) (as set forth on pg. 6, paragraphs 6 and 7 in the Non-Final Office Action mailed 29 June 2022) has been fully considered but they are not persuasive.  

The amendments filed on 6 September 2022 fail to obviate the antecedent issue of “the respective state time” in claims 1 (line 9) and 20 (line 8).  The Examiner encourages the Applicant to review the suggested claim amendment filed in the Non-Final Office action mailed on 29 June 2022 (pg. 6, paragraphs 6 and 7) and as set forth below on pg. 11, paragraph 21.

Applicant’s arguments, see Remarks, pg. 6, filed 6 September 2022, with respect to the rejections of claims 5-7 (as set forth on pgs. 6-7, paragraphs 8-10 in the Non-Final Office Action mailed 29 June 2022) under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the claim amendments filed on 6 September 2022.  The rejections of claims 5-7 have been withdrawn.

Applicant's arguments, see Remarks, pgs. 6-7, filed 6 September 2022, with respect to the rejections claims 1-3, 5 and 8 under 35 U.S.C. 101 been fully considered and are persuasive in light of the claim amendments filed on 6 September 2022.  The rejections of claims 1-3, 5 and 8 have been withdrawn.
 
Applicant's arguments, see Remarks, pgs. 6-7, filed 6 September 2022, with respect to the rejection of claim 20 under 35 U.S.C. 101 has been fully considered but they are not persuasive.  

With respect to the Applicant’s argument, 
Claim 20 also recites that the controller generates diagnostic information and outputs the diagnostic information in a user interface. Amended claim 20 is directed to an industrial machine controller that performs several steps and provides an output to the user interface. Like claim 1, amended claim 20 is directed to a new and useful process that is patent eligible.  (see Remarks, pg. 7, paragraph 2)

The Examiner respectfully disagrees.


	The Examiner recognizes the Applicant has neither set forth any evidence as to how the limitations of a controller generating diagnostic information and output the diagnostic information on a user interface are integrated into a practical application nor are not well-understood, routine and conventional as set forth in rejection of claim 20 in the Non-Final Office Action mailed 29 June 2022.

	Further the criteria set forth for eligible subject matter under 35 U.S.C. 101 does not require the lack of disclosure or teaching of claimed subject matter in cited references per MPEP 2104 (i.e. the lack of citing references under 35 U.S.C. 102(a)(1)/(a)(2) or 35 U.S.C. 103 does not provide evidence that the claimed invention is eligible under 35 U.S.C. 101); hence, the Applicant’s argument is found unpersuasive

MPEP 2104 III. - SUBJECT MATTER ELIGIBILITY
A claimed invention must be eligible for patenting. As explained in MPEP § 2106, there are two criteria for determining subject matter eligibility: (a) first, a claimed invention must fall within one of the four statutory categories of invention set forth in 35 U.S.C. 101, i.e., process, machine, manufacture, or composition of matter; and (b) second, a claimed invention must be directed to patent-eligible subject matter and not a judicial exception (unless the claim as a whole includes additional limitations amounting to significantly more than the exception). The judicial exceptions are subject matter which courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 66, 70, 106 USPQ2d 1972, 1979 (2013)). See also Bilski v. Kappos, 561 U.S. 593, 601, 95 USPQ2d 1001, 1005-06 (2010) (citing Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980)).
See MPEP § 2106 for a discussion of subject matter eligibility in general, and the analytical framework that is to be used during examination for evaluating whether a claim is drawn to patent-eligible subject matter, MPEP § 2106.03 for a discussion of the statutory categories of invention, MPEP § 2106.04 for a discussion of the judicial exceptions, and MPEP § 2106.05 for a discussion of how to evaluate claims directed to a judicial exception for eligibility. See MPEP § 2106.07(a)(1) for form paragraphs for use in rejections under 35 U.S.C. 101  based on a lack of subject matter eligibility. See also MPEP § 2105 for more information about claiming living subject matter, as well as the Leahy-Smith America Invents Act (AIA )'s prohibition against claiming human organisms.
Eligible subject matter is further limited by the Atomic Energy Act explained in MPEP § 2104.01, which prohibits patents granted on any invention or discovery that is useful solely in the utilization of special nuclear material or atomic energy in an atomic weapon.

Applicant's arguments, see Remarks, pgs. 7-9, filed 6 September 2022, with respect to the rejections of claims 1, 2, 5 and 20 under 35 U.S.C. 102(a)(1)/(a)(2) and claims 4-8 under 35 U.S.C. 103(a) has been fully considered but they are not persuasive.  

In regards to the Applicant’s argument, 
Kuroki fails to disclose, among other things, copying the contents of a predetermined number of state/time data entries. This step of copying allows fault data to be analysed, while state/time information continues to be recorded in the buffer as the machine continues to operate.  (see Remarks, pg. 8, paragraph 1)

The Examiner respectfully disagrees.

	The Examiner notes the prior art of U.S. Patent Publication No. 20132/0318392 (Guo) was relied upon for its teaching of the limitation of “copying, responsive to determining the fault indicator condition, contents of a predetermined number of data entries in the history of states and associated state times.” as previously presented in cancelled claim 3 (rejected under 35 U.S.C. 103).  Thus, the Applicant’s argument is not persuasive. 

With respect the Applicant’s argument, 
However, Guo is solely concerned with identifying faults in a memory that prevent writing to the memory. The data that is copied in Guo is not fault information from a limited buffer, but is instead data that is intended to be written to the memory.  (see Remarks, pg. 8, paragraph 2)

The Examiner respectfully disagrees.

	
The Examiner recognizes the feature upon which applicant relies (i.e., “data that is copied is not fault information from a limited buffer”) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In regards to the Applicant’s argument, 
As such, Applicant asserts that the skilled person would not combine Guo and Kuroki as they are both concerned with different problems. In particular, while Kuroki is concerned with generating fault data, the cited portions of Guo are concerned with saving actual data that would otherwise be lost in the event that a memory is unavailable to be written to.  (see Remarks, pg. 8, paragraph 3)

The Examiner respectfully disagrees. 


The Applicant’s argument appears to be directed to the prior art of Guo is nonanalogous art, wherein it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the rejection of claim 3 of the Non-Final Rejection mailed on 29 June 2022, pg. 24, paragraph 25 clearly recited “Guo, an analogous art of fault detection (pg. 1, par. [0011])”.  Hence, the Applicant’s argument is not found persuasive.  

With respect the Applicant’s argument, “Furthermore, neither Kuroki nor Guo discloses a processor that is capable of performing the claimed copying step without further programming.” (see Remarks, pg. 8, paragraph 5)  The Examiner respectfully disagrees.

The Examiner recognizes the feature upon which applicant relies (i.e., “a processor that is capable of the claimed copying step without further programming”) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In regards to the Applicant’s argument, “Independent claim 20 is also patentable over Kuroki and Guo for the reasons provided above regarding claim 1.”  (see Remarks, pg. 9, paragraph 3)  The Examiner respectfully disagrees.

	The Examiner refers to the above response, pgs. 6-8, paragraphs 11-14 of this Office action, and the argument herein as addressed. 

With respect to the Applicant’s argument, 
Arnold, Enhus, Wang and Omiya all fail to cure the deficiencies of Kuroki and Guo. None of these references teach, among other things, copying, by the processor and responsive to determining the fault indicator condition, contents of a predetermined number of data entries in the history of states and associated state times. As such, claims 1, 2, 4-8, 20 and 21 are patentable over Kuroki, Guo, Arnold, Enhus, Wang and Omiya, taken alone or in combination.  (see Remarks, pg. 9, paragraph 4)

The Examiner respectfully disagrees.


The Examiner refers to the above response, pgs. 6-8, paragraphs 11-14 of this Office action, and the argument herein as addressed.

Claims 1 and 21 stand objected to, claims 1, 2, 4-8 and 20 stand rejected under 35 U.S.C. 112(b), claim 20 stands rejected under 35 U.S.C. 101 and claims 1, 2, 4-8, 20 and 21 stand rejected under 35 U.S.C. 103.

Drawings
The drawings are objected to because The claim element numbers and descriptions of Fig. 16 are indistinguishable (i.e. blurry).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 21 are objected to because of the following informalities:  
Claim 1 is missing the article “an” preceding the limitation “adjustment” in line 19. 

Claim 1 recites the limitation of “adjustment” in lines 19 and 21.  The limitation of “adjustment” in line 21 should read “the adjustment” to reflect antecedence for the limitation in line 19; and has been interpreted as such for the purpose of examination.

Claim 21 includes the grammatical error “in at least one circular buffer, the at least one circular buffer.” in lines 2-3.  Suggested claim language: “in at least one circular buffer.”; and has been interpreted as such for the purpose of examination.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claims recite limitations that lack sufficient antecedent basis for the limitations in the claims:
Claim 1 recites “… and the respective state times” in line 9 and “the history” in line 13.  Suggested claim language: “… and respective state time” and “a history”; and have been interpreted as such for the purpose of examination.

Claim 20 recites “… and the respective state times” in line 8 and “the history” in line 12.  Suggested claim language: “… and respective state time” and “a history”; and have been interpreted as such for the purpose of examination.

Claims 2 and 4-8, dependent from claim 1, stands rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Examiner’s Note:  Upon any amendment to claim 1 and 20 with respect to the limitation of “the history” in claim 1 and 20.  The limitation of “a history” in claim 2 (line 2), claim 7 (line 2) and claim 21 (line 1) should be amendment to recite “the history”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As step 1, claim 20 recites an industrial machine comprising of a combination of concrete devices (i.e. a controller and memory), therefore is a machine, which is a statutory category of invention.

At step 2A, prong one, the claim recites “determine a fault indication condition responsive to determining, based on the at least one second state and the respective state time, that the industrial machine spent a time period different to a predetermined time period in at least one of the at least one second state”.

The limitation of “determine a fault indication condition responsive to determining, based on the at least one second state and the respective state time, that the industrial machine spent a time period different to a predetermined time period in at least one of the at least one second state”, as drafted, is a process, under its broadest reasonable interpretation covers performing the limitation in the mind.  Where, nothing in the claim precludes the step from being practically performed in the mind.  For example, “determining” in the context of the claim encompasses comparing data.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

As step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “an industrial controller”; “a controller”; “memory”; “identify a first state associated with the industrial machine”; “identify at least one second state associated with the industrial machine based on the first state”; “for each identified second state, determine a state time associated with the second state”; “copying, responsive to determining the fault indicator condition, contents of a predetermined number of data entries in the history of states and associated state times”; “generate, responsive to determining the fault indication, diagnostic information comprising an indication of the one of the at least one second state”; and “output the diagnostic information in a user interface of the industrial machine”.

The limitations of “a controller” and “a memory” are recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).  
The “industrial controller” is generally recited at a high level of generality and merely limits the abstract idea to a field of use.  The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h)).

The limitation of “identify a first state associated with the industrial machine”  represent mere data gathering recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity.  (see MPEP 2106.05(g)).  

The limitations “identify at least one second state associated with the industrial machine based on the first state”; and “for each identified second state, determine a state time associated with the second state” represents mere data gathering that is necessary for use in the recited judicial exception, as the state time data associated second state is used in the metal concept of “determining a fault indicator”.  The “identifying” and “determining” are recited at a high level of generality and recited so generically they represent no more than an insignificant extra-solution activity of gathering data.  (see MPEP 2106.05(g))

The limitation “copying, responsive to determining the fault indicator condition, contents of a predetermined number of data entries in the history of states and associated state times” represents mere data gathering.  The “copying” is recited at a high level of generality and recited so generically they represent no more than an insignificant extra-solution activity of gathering data.  (see MPEP 2106.05(g)).

The limitation of “generate, responsive to determining the fault indication, diagnostic information comprising an indication of the one of the at least one second state” further represents mere gathering of information obtained from performing the abstract process of “determining a fault indicator condition”.  The generating of the “diagnostic information” is recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity of gathering data.  (see MPEP 2106.05(g)). 

The limitation of “output the diagnostic information in a user interface of the industrial machine” represents an extra-solution activity because it is a mere or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05 (g)).

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the addition of the elements of “a controller” and “a memory”, amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

The limitation of the “industrial drive” merely limits the abstract idea to a field of use.  Wherein, limiting the invention to a field of use cannot provide an inventive concept.  Thus, the claim is not patent eligible.  (MPEP 2106.05(h)).

The limitations of “identifying a first state associated with the industrial machine”; “identifying at least one second state associated with the industrial machine based on the first state”; “for each identified second state, determining a state time associated with the second state”; and “generating, responsive to determining the fault indication, diagnostic information comprising an indication of the one of the at least one second state” as discussed above represent an insignificant extra-solution activity of data gathering.  Further, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-routine and conventional. See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.
In regards to limitation of “copying, responsive to determining the fault indicator condition, contents of a predetermined number of data entries in the history of states and associated state times”, the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-routine and conventional. See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

With respect to the limitation of “outputting the diagnostic information in a user interface of the industrial machine”, the courts have found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics”.  

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Hence, the claim is not patent eligible.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20170205804 A1 (hereinafter Kuroki) in view of U.S. Patent Publication No. 2017/0052518 A1 (hereinafter Wang) in further view of U.S. Patent Publication No. 2013/0318392 A1 (hereinafter Guo).

As per claim 1, Kuroki substantially teaches the Applicant’s claimed invention.  Kuroki teaches the limitations of a method for diagnosing faults in an industrial machine, comprising: 
identifying, by a processor (Fig. 1, element 1; i.e. a numerical controller), a first state associated with the industrial machine (pg. 1, par. [0018], and pgs. 2-3, par. [0026], [0027] and [0033]; i.e. obtaining a first data block of a program associated with an actual machining time and theoretical machining time stored in a memory (Fig. 1, element 21)); 
identifying, by the processor (Fig. 1, element 1; i.e. the numerical controller), at least one second state associated with the industrial machine based on the first state (pg. 1, par. [0018], and pgs. 2-3, par. [0026], [0027] and [0033]; i.e. obtaining subsequent program blocks of a program to the first data block associated with respective actual machining times and respective machining times stored in the memory); 
for each identified second state (i.e. the subsequent program blocks), determining, by the processor (Fig. 1, element 1; i.e. the numerical controller), a state time associated with the second state (pg. 2, par. [0026]; i.e. “… actual machining time measuring unit 13 measures an actual machining time Tr which is a time taken for execution of a block for each block included in a program 20 when the program 20 is executed, and stores the measured actual machining time Tr in a storage unit 21 in association with each block.”); 
determining, by the processor (Fig. 1, element 1; i.e. the numerical controller), a fault indication condition (pgs. 2-3, par. [0033]; i.e. “… when the obtained difference is larger than a predetermined certain threshold value, the cause specifying unit 16 specifies the block as a block having a difference between the actual machining time Tr and the reference machining time Tb.”) responsive to determining, based on the at least one second state and the respective state time, that the industrial machine spent a time period different to a predetermined time period in at least one of the at least one second state (pgs. 2-3, par. [0033]; “The cause specifying unit 16 first obtains a difference between the actual machining time Tr and the reference machining time Tb …”); 
the history of states and associated state times (pg. 1, par. [0018], and pgs. 2-3, par. [0026] and [0027]; i.e. the memory storing each data block of the program with an associated actual machining times and theoretical machining time);
generating, by the processor (Fig. 1, element 1; i.e. the numerical controller) and responsive to determining the fault indication, diagnostic information comprising a first indication, the first indication indicating the one of the at least one second state (pg. 3, par. [0040]; i.e. “The display unit 17 generates display data for displaying … the difference between the actual machining time Tr and the reference machining time Tb of each block calculated by the cause specifying unit 16, the cause of the difference between the actual machining time Tr and the reference machining time Tb of each block …); and 
outputting, by the processor (Fig. 1, element 1; i.e. the numerical controller), the diagnostic information on a user interface of the industrial machine (pg. 3, par. [0040]; i.e. “The display unit 17 generates display data for displaying … the difference between the actual machining time Tr and the reference machining time Tb of each block calculated by the cause specifying unit 16, the cause of the difference between the actual machining time Tr and the reference machining time Tb of each block, and the like, and causes the display data to be displayed on a display device (not illustrated).”).

Not explicitly taught are copying, by the processor and responsive to determining the fault indicator condition, contents of a predetermined number of data entries in the history of states and associated state times; 
the diagnostic information indicating that adjustment to one or more components of the industrial machine should be carried out; and 
performing, by the industrial machine and after adjustment of the one or more components, an industrial operation.

However Wang, in an analogous art of a data display (pg. 3, par. [0031]; i.e. a display of a user device), teaches the missing limitations diagnostic information indicating that adjustment to one or more components of an industrial machine (pg. 11, par. [0062]; i.e. a computer numerically controlled machine) should be carried out (pg. 7, par. [0048]; i.e. [0048] - “Each of the actual cycle indicators 31 may be color coded, e.g., displayed in a color defining the status of the cycle of that operation. In the example shown, the actual cycle indicators 31 are displayed in either a red or green color, with red indicating the actual cycle time is outside of a predetermined tolerance for the cycle of that operation, and green indicating the actual cycle time is within tolerance.”); and 
performing, by the industrial machine and after adjustment of the one or more components, an industrial operation (pgs. 6-7, par. [0044] and [0045]) for the purpose of display data for a machine and modification of operations (pgs. 6-7, par. [0045] and [0048] and pgs. 11-12, par. [0062]; i.e. a computer numerically controlled machined).  

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuroki to include the addition of the limitations of diagnostic information indicating that adjustment to one or more components of an industrial machine should be carried out; and performing, by the industrial machine and after adjustment of the one or more components, an industrial operation to increase facility efficiency and decrease facility downtime (Wang: pgs. 1-2, par. [0007] and pg. 5, par. [0041]).

 Kuroki in view of Wang does not expressly teach copying, by the processor and responsive to determining the fault indicator condition, contents of a predetermined number of data entries in the history of states and associated state times.

However Guo, in an analogous art of fault detection (pg. 1, par. [0011]), teaches the missing limitation of copying, by a processor responsive to determining a fault indicator condition, contents of a predetermined number of data entries in a history (pg. 1, par. [0011] and pg. 5, par. [0115]; i.e. in response to determining a sign of a fault, copying stored data from one storage component to another) for the purpose of protecting data (pg. 1, par. [0006]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuroki in view of Wang to include the addition of the limitation of copying, by a processor responsive to determining a fault indicator condition, contents of a predetermined number of data entries in a history to ensure improving the reliability of data (Guo: pg. 8, par. [0166]).

As per 2, Kuroki teaches maintaining, during operation of the industrial machine, a history of states and associated state times (pg. 1, par. [0018], and pgs. 2-3, par. [0026] and [0027]; i.e. the memory storing each data block of the program with an associated actual machining times and theoretical machining time), wherein identifying a second state and state time associated with the second state comprises identifying the second state and associated state time from the history of states and associated state times (pgs. 2-3, par. [0033] and Fig. 1, element 16; i.e. the cause specifying unit obtaining the stored subsequent program blocks and their associated actual machining time and respective machining time).

As per claim 5, Kuroki teaches the user interface (pg. 3, par. [0041]; i.e. “Fig. 2 illustrates an example of a screen in which the display data generated by the display unit 17 is displayed on the display device.”) further comprises generating a second indication, the second indication indicating a state history of the industrial machine (pg. 4, par. [0054] and Fig. 2, elements (a)-(i)), the state history comprising a current state of the industrial machine (Fig. 2, element (c); e.g. block “N2T0101” of a program “Path 1”), a state that will be active after the current state (Fig. 2, element (c); e.g. block “N3M03 S1000” of program “Path 1” which is subsequent to block “N2T0101”), a state that as active before current state (Fig. 2, element (c); e.g. block “N1G50 X_Z_” of program “Path 1” which proceeds block “N2T0101”) and a state time associated with the current state (Fig. 2, element (d); e.g. Actual Machining Time Tr of 200 associated with block “N2T0101”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroki in view of Wang in further view of Guo and U.S. Patent No. 3,222,504 (hereinafter Arnold).

As per claim 4, Kuroki teaches the state time associated with each of the at least one second states is based upon a value of a global timer at a time of transition to the second state (pg. 2, par. [0026]; i.e. “… using a difference between a time of the control start point and a time of the control end point based on each block acquired from a timer (not illustrated) as the actual machining time Tr …”).

Kuroki does not expressly teach the global timer is used by the industrial machine to synchronise all operations of the industrial machine.

Kuroki in view of Wang does not expressly teach the global timer is used by the industrial machine to synchronise all operations of the industrial machine.

Kuroki in view of Wang in further view of Guo does not expressly teach the global timer is used by the industrial machine to synchronise all operations of the industrial machine.

However Arnold, in an analogous art of monitoring a machine (col. 1, lines 11-15) teaches the missing limitation of a global timer is used by a machine to synchronise all operations of the machine (col. 2, lines 65-67 and claim 4; claim 4: “a timer for controlling the sequence of operations of said system”) for the purpose of controlling operations of a machine (col. 1 lines 29-31).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuroki in view of Wang in further view of Guo to include the addition of the limitation of a global timer is used by a machine to synchronise all operations of the machine to advantageously monitor errors in a system so corrections can be made to overcome the errors (Arnold: col. 1, lines 50-54).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroki in view of Wang in further view of Guo and U.S. Patent Publication No. 2015/0051726 A1 (hereinafter Enhus).

As per claim 6, Kuroki in view of Wang in further view of Guo does not expressly teach providing on the user interface, a state-force user interface element, wherein selection of the state-force user interface element causes the industrial machine to transition to a predetermined state.

However Enhus, in an analogous art of monitoring a function of an industrial robot (pg. 1, par. [0003] and pg. 5, par. [0087]), teaches the missing limitation of providing on a user interface (i.e. a touch screen arranged at a control panel), a state-force user interface element (i.e. a portion of the touch screen arranged at the control panel for operating (e.g. starting and stopping) the industrial robot (IR)), wherein selection of the state-force user interface element causes an industrial machine to transition to a predetermined state (pg. 6, par. [0102]; i.e. the portion of the touch screen at the control panel that starts the industrial robot) for the purpose of controlling a sequence of a processing process (pg. 6, par. [0102]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuroki in view Wang in further view of Guo to include the addition of the limitation of providing on a user interface, a state-force user interface element, wherein selection of the state-force user interface element causes an industrial machine to transition to a predetermined state to optimally secure synchronization of the processing process and a monitoring function (Enhus: pg. 3, par. [0036]).

As per claim 7, Kuroki teaches maintaining, during operation of the industrial machine, a history of states and associated state times (pg. 1, par. [0018], and pgs. 2-3, par. [0026] and [0027]; i.e. the memory storing each data block of the program with an associated actual machining times and theoretical machining time), wherein identifying a second state and state time associated with the second state comprises identifying the second state and associated state time from the history of states and associated state times (pgs. 2-3, par. [0033] and Fig. 1, element 16; i.e. the cause specifying unit obtaining the stored subsequent program blocks and their associated actual machining time and respective machining time); 
wherein maintenance, during operation of the industrial machine, of a history of states and associated state times continues after operating (pg. 2, par. [0026] and [0027]; i.e. when the program is executed (i.e. started) the memory stores each data block of the program with an associated actual machining times and theoretical machining time).

Kuroki does not expressly teach selection of the state force user interface element.

Kuroki in view of Wang does not expressly teach selection of the state force user interface element.

Kuroki in view of Wang in further view of Guo does not expressly teach selection of the state force user interface element.

However Enhus, in an analogous art of monitoring a function of an industrial robot (pg. 1, par. [0003] and pg. 5, par. [0087]), teaches the missing limitation of selection of the state force user interface element (pg. 6, par. [0102]; i.e. the portion of the touch screen at the control panel that starts the industrial robot) for the purpose of controlling a sequence of a processing process (pg. 6, par. [0102]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuroki in view of Wang in further view of Guo to include the addition of the limitation of selection of the state force user interface element to optimally secure synchronization of the processing process and a monitoring function (Enhus: pg. 3, par. [0036]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroki in view of Wang in view of Guo and U.S. Patent Publication No. 2014/0152669 A1 (hereinafter Omiya).

As per claim 8, Kuroki does not expressly teach generating a diagnostic output comprises processing the second state and state time information to generate an output indicating timing of state transitions; and 
providing a time calculation user interface element configured for display with the output indicating timing of state transitions, the time calculation user interface configured to allow an operator to select two positions within the diagnostic output indicating timing of state transitions and to output a time period between the selected two positions.

However Wang, in an analogous art of a data display (pg. 3, par. [0031]; i.e. a display of a user device), teaches the missing limitation generating a diagnostic output comprises processing the second state (Fig. 3, element 39; i.e. sequence operations (e.g. Op1 …Op9)) and state time information (i.e. actual cycle time indicators) to generate an output indicating timing of state transitions (pg. 7, par. [0048]) for the purpose of display data for a machine (pg. 7, par. [0048] and pgs. 11-12, par. [0062];i.e. a computer numerically controlled machined).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuroki to include the addition of the limitation of generating a diagnostic output comprises processing the second state and state time information to generate an output indicating timing of state transitions to increase facility efficiency and decrease facility downtime (Wang: pgs. 1-2, par. [0007] and pg. 5, par. [0041]).

Kuroki in view of Wang does not expressly teach providing a time calculation user interface element configured for display with the output indicating timing of state transitions, the time calculation user interface configured to allow an operator to select two positions within the diagnostic output indicating timing of state transitions and to output a time period between the selected two positions.

Kuroki in view of Wang in further view of Guo does not expressly teach providing a time calculation user interface element configured for display with the output indicating timing of state transitions, the time calculation user interface configured to allow an operator to select two positions within the diagnostic output indicating timing of state transitions and to output a time period between the selected two positions.

However Omiya, in an analogous art of displaying information (pg. 1, par. [0003]), teaches the missing limitation of providing a time calculation user interface element (Fig. 2, element 82L and 82R; i.e. range specifying portions of an auxiliary display portion (Fig. 1, element 8B)) configured for display with an output (Fig. 2, element 8A; i.e. main display portion region for displaying detailed information selected using the range specifying portion of the auxiliary display portion), the time calculation user interface configured to allow an operator to select two positions (i.e. a time specified by the range specifying portion 82L to the time specified by the range specifying portion 82R) within the output and to output a time period between the selected two positions (pg. 3, par. [0046]-[0051]) for the purpose of adjusting display content of information (pg. 3, par. [0049]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuroki in view of Wang in further view of Guo to include the addition of the limitation of providing a time calculation user interface element configured for display with an output, the time calculation user interface configured to allow an operator to select two positions within the output and to output a time period between the selected two positions to advantageously provide a convenient apparatus to attain a desired display range of information (Omiya: pg. 1, par. [0008] and [0012]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroki in view of Guo.

As per claim 20, Kuroki substantially teaches the Applicant’s claimed invention.  Kuroki teaches the limitations of an industrial machine comprising a controller (pgs. 1-2, par. [0022] and Fig. 1, element 1; i.e. a numerical controller) and a memory (pg. 2, par. [0023]; i.e. a program stored in memory) storing computer readable instructions configured to cause the controller to: 
identify a first state associated with the industrial machine (pg. 1, par. [0018], and pgs. 2-3, par. [0026], [0027] and [0033]; i.e. obtaining a first data block of a program associated with an actual machining time and theoretical machining time stored in a memory (Fig. 1, element 21)); 
identify at least one second state associated with the industrial machine based on the first state (pg. 1, par. [0018], and pgs. 2-3, par. [0026], [0027] and [0033]; i.e. obtaining subsequent program blocks of a program to the first data block associated with respective actual machining times and respective machining times stored in the memory); 
for each identified second state (i.e. the subsequent program blocks), determine a state time associated with the second state (pg. 2, par. [0026]; i.e. “… actual machining time measuring unit 13 measures an actual machining time Tr which is a time taken for execution of a block for each block included in a program 20 when the program 20 is executed, and stores the measured actual machining time Tr in a storage unit 21 in association with each block.”); 
determine a fault indicator condition (pgs. 2-3, par. [0033]; i.e. “… when the obtained difference is larger than a predetermined certain threshold value, the cause specifying unit 16 specifies the block as a block having a difference between the actual machining time Tr and the reference machining time Tb.”) responsive to determining, based on the at least one second state and the respective state times, that the industrial machine spent a time period different to a predetermined time period in at least one of the at least one second states (pgs. 2-3, par. [0033]; “The cause specifying unit 16 first obtains a difference between the actual machining time Tr and the reference machining time Tb …”); 
the history of states and associated state times (pg. 1, par. [0018], and pgs. 2-3, par. [0026] and [0027]; i.e. the memory storing each data block of the program with an associated actual machining times and theoretical machining time);
generate, responsive to determining the fault indication, diagnostic information comprising an indication of the one of the at least one second state (pg. 3, par. [0040]; i.e. “The display unit 17 generates display data for displaying … the difference between the actual machining time Tr and the reference machining time Tb of each block calculated by the cause specifying unit 16, the cause of the difference between the actual machining time Tr and the reference machining time Tb of each block …); and 
output the diagnostic information in a user interface of the industrial machine (pg. 3, par. [0040]; i.e. “The display unit 17 generates display data for displaying … the difference between the actual machining time Tr and the reference machining time Tb of each block calculated by the cause specifying unit 16, the cause of the difference between the actual machining time Tr and the reference machining time Tb of each block, and the like, and causes the display data to be displayed on a display device (not illustrated).”).

Kuroki does not expressly teach copying, responsive to determining the fault indicator condition, contents of a predetermined number of data entries in the history of states and associated state times.

However Guo, in an analogous art of fault detection (pg. 1, par. [0011]), teaches the missing limitation of copying, responsive to determining a fault indicator condition, contents of a predetermined number of data entries in a history (pg. 1, par. [0011] and pg. 5, par. [0115]; i.e. in response to determining a sign of a fault, copying stored data from one storage component to another) for the purpose of protecting data (pg. 1, par. [0006]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuroki to include the addition of the limitation of copying, responsive to determining a fault indicator condition, contents of a predetermined number of data entries in a history to ensure improving the reliability of data (Guo: pg. 8, par. [0166]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroki in view of Wang in further view of Guo and U.S. Patent Publication No. 2003/0200022 A1 (hereinafter Streichsbier).

As per claim 21, Kuroki teaches maintaining a history of states and associated state times comprises storing the history of states and associated times (pg. 1, par. [0018], and pgs. 2-3, par. [0026] and [0027]; i.e. the memory storing each data block of the program with an associated actual machining times and theoretical machining time).

Kuroki does not expressly teach storing in at least one circular buffer, the at least one circular buffer.

Kuroki in view of Wang does not expressly teach storing in at least one circular buffer, the at least one circular buffer.

Kuroki in view of Wang in further view of Guo does not expressly teach storing in at least one circular buffer, the at least one circular buffer.

However Streichsbier, in an analogous art of monitoring and controlling a system (pg. 1, par. [0003), teaches the missing limitation of storing in at least one circular buffer, the at least one circular buffer (pg. 6, par. [0075]) for the purpose of storing data (pg. 6, par. [0075]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuroki in view of Wang in further view of Guo to include the addition of the limitation of storing in at least one circular buffer, the at least one circular buffer for the efficient use of memory and speed of program execution (Streichsbier: pg. 6, par. [0075).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to monitoring and diagnostic systems.

U.S. Patent Publication No. 2022/031674 A1 discloses  systems and methods for diagnosing system malfunction and isolating a cause of system malfunction. 

U.S. Patent Publication No. 2022/0321980 A1 discloses an information processing system, a gateway, a server, and a method for managing a piece of equipment in a production facility.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117